Citation Nr: 0416813	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  03-19 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel









INTRODUCTION

The veteran served with the Special Philippine Scouts from 
May 1946 to March 1949.  He died in March 1987.  The claimant 
is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines (RO), that denied service 
connection for the cause of the veteran's death.  


FINDINGS OF FACT

1.  The veteran died in March 1987.  The immediate cause of 
his death was listed as cardio respiratory failure.  

2.  During the veteran's lifetime, service connection had not 
been established for any disability.

3.  Cardio respiratory failure was not incurred in service.  


CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially to cause, the veteran's death.  
38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.312 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.   

VA satisfied these duties as set forth in the VCAA.  The 
appellant was notified of the evidence necessary to 
substantiate her claim in a detailed letter from the RO dated 
in October 2002, as well as by the November 2002 and February 
2003 rating decisions and the May 2003 Statement of the Case 
(SOC).  It appears from her contentions and arguments that 
she is fully aware of the relevant law and evidence germane 
to her claim on appeal, and is aware, as well, of the 
responsibilities that both she and VA share with respect to 
the development of the claim.  In the October 2002 letter, 
she was asked to submit relevant evidence in her possession, 
i.e., information describing additional evidence or the 
evidence itself, to VA.  The VCAA-notice letter outlined what 
evidence VA had and what evidence was necessary to complete 
the claim.  The appellant was informed of her and VA's 
respective duties.  This letter predated the November 2002 
rating decision which denied the claim.  Therefore, the Board 
finds that the Department's duty to notify has been 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Moreover, the appellant was sent an additional detailed 
letter as to what VA had and what she could provide in July 
2003.  Following that letter, the RO issued a supplemental 
statement of the case (SSOC) adjudicating the claim in full.  

With respect to VA's duty to assist, post-service private 
treatment records have been requested.  The veteran's doctor 
who completed his death certificate, Virginia A. Barlaw, 
M.D., has reported that she is unable to obtain records of 
her treatment of the veteran.  Service medical records have 
been obtained.  The claim is substantially complete.  The 
duty to assist also includes, when appropriate, the duty to 
conduct a medical examination.  See 38 U.S.C.A. § 5103A(d).  
However, a medical opinion is not required in this claim as 
the appellant has provided no evidence of a causal connection 
between the disabilities that caused the veteran's death and 
his active service.  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (VA was not required to provide the veteran 
with a medical examination absent a showing by veteran of a 
causal connection between the disability and service).  

It is clear that the claimant has nothing further to submit 
with regard to this claim, as she indicated in her July 2003 
informal conference.  Adjudication of her claim can proceed.  
Further delay of the appellate review of this case by the 
Board would serve no useful purpose.  Accordingly, the Board 
finds that additional efforts to assist within the letter and 
spirit of the VCAA are not required.  Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
of law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).

B.  Cause of death

The appellant, widow of a World War II-era Filipino soldier, 
seeks service connection for the cause of the veteran's 
death.  Her main contention is that illness began in service 
and eventually caused his death.  For the following reasons, 
the Board disagrees.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312 (2003).  
The principal cause of death is one which, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  The contributory cause of death is one 
that contributed substantially or materially to cause death, 
combined to cause death, or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  In general, 
service connection will be established if the evidence 
supports the claim or is in relative equipoise; only if a 
fair preponderance of the evidence is against the claim will 
the claim be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service connection for cardiovascular disease may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

At the time of the veteran's death, service connection was 
not in effect for any disability.  His certificate of death 
shows that he died in March 1987.  The death certificate 
lists the immediate cause of death as cardio respiratory 
failure.  

The evidence includes service medical records showing 
treatment for ancylostomiasis in November 1946.  In-service 
physical examination reports showed normal findings for all 
body systems other than that treatment.  Post-service records 
include the death certificate showing death in March 1987, 
certified by Virginia A. Barlaw, M.D.  A statement from Dr. 
Barlaw dated in October 2002 indicates that she can no longer 
recall the basis for stating that the veteran died of cardio 
respiratory failure and that she cannot provide medical 
records. 

Taking all the evidence into consideration, the Board 
concludes that the preponderance of the evidence is against 
the claim of service connection for the cause of the 
veteran's death.  The first evidence of record showing the 
presence of any respiratory or heart problems is the death 
certificate.  The record lacks evidence of a nexus, or link, 
between conditions leading to death, i.e. a principal or 
contributory cause of death, and the veteran's active 
service.  There are no medical opinions or other competent 
evidence contained in the veteran's post-service records 
relating any respiratory or cardiovascular disorder to any 
in-service finding or event.  There is also no medical 
evidence in the record tending to show that a chronic 
respiratory or cardiovascular disorder was present during 
active service or within the first post-service year.  To the 
contrary, the record is simply void.  

No competent evidence shows any disease or disability that 
materially or contributorily caused the veteran's death was 
in any way related to service.  The appellant has related the 
veteran's death to active service; however, she has not been 
shown to possess the medical training or expertise needed to 
render a competent opinion as to diagnosis or medical 
causation.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

Accordingly, the preponderance of the evidence is against the 
claim for service connection for the cause of the veteran's 
death.  Under such circumstances, application of the benefit 
of the doubt rule is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



